Citation Nr: 1016976	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether the Veteran is competent to handle disbursement of VA 
funds.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1980 to November 1983.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2008 rating decision of the St. Paul, Minnesota, Department 
of Veterans Affairs (VA) Regional Office (RO) that found that 
the Veteran was not competent to handle the disbursement of 
funds.  In April 2009 the Board remanded this issue for a 
hearing before the Board.  A Travel Board hearing was held 
before the undersigned in September 2009; a transcript of the 
hearing is associated with the claims file.  The case is 
currently under the jurisdiction of the Chicago, Illinois, 
RO.


FINDING OF FACT

It is not shown by clear and convincing medical evidence that 
the Veteran lacks the mental capacity to contract or manage 
her own affairs, including the disbursement of funds, without 
limitation.


CONCLUSION OF LAW

The Veteran is mentally competent for VA purposes.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.353 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) 

In general, the Veterans Claims Assistance Act of 2000 (VCAA) 
sets forth VA's duties to notify and assist claimants 
regarding their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The term "claimant" as used in the VCAA applies 
only to claims for benefits under chapter 51 of title 38 of 
the U. S. Code.  The duty to notify and assist provisions of 
the VCAA are not for consideration in competency 
determinations, as an applicant for restoration of competency 
is not seeking benefits under chapter 51, but, rather, is 
seeking a decision regarding how his/her benefits will be 
distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. 
App. 453, 456 (2006).  Accordingly , the VCAA is not 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  Regardless, inasmuch as the benefit 
sought is being granted, any notice defect or duty to assist 
failure would be harmless.  

II.  Legal Analysis and Factual Background

Under VA regulations, a mentally incompetent person is one 
who, because of injury or disease, lacks the mental capacity 
to contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. 
§ 3.353(a).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d); see 
also 38 C.F.R. § 3.102.

The Veteran is in receipt of 100 percent disability 
compensation, effective since January 1994.  

In October 2007, the RO issued a rating decision proposing a 
finding of incompetency based on the statement of a VA 
physician, J. Daniels, M.D., which stated, in its entirety:
The above named veteran is service 
connected for Post Traumatic Stress 
Disorder.  She also suffers from a 
history of being diagnosed with bipolar 
disorder and polysubstance abuse.  
Veteran is not able to handle her funds 
appropriately.
Please assign the veteran a 
representative payee at your earliest 
convenience [Point of Contact 
information].

Subsequent evidence, including the Veteran's March 2008 
notice of disagreement, her VA treatment and social work 
records, and her 2009 hearing testimony, reveal that the 
Veteran has repeatedly asserted that all of her bills have 
been paid on time since she began receiving VA benefits.  She 
reported that she rents an apartment and pays her rent on 
time; that she can afford groceries and other necessities; 
that she owns a home in North Carolina that is fully paid for 
and for which she has timely paid property taxes.  

A March 2008 VA treatment record notes that the Veteran's 
purse was "apparently filled with all the bills she had paid 
trying to give evidence that she was qualified to receive her 
own funds."  Despite that, the psychiatrist stated that the 
Veteran was "more delusional" and "it would appear that 
she does need a payee."  A March 2008 VA field examination 
report noted that the Veteran refused entry to her apartment 
or her financial records.  

Significantly, an April 2008 record prepared by a VA 
psychiatrist, C. E. Dean, M.D., notes that "[t]oday she 
brought in a number of bank statements which clearly 
demonstrated that she has paid he[r] rent, auto and house 
insurance and other bills for Feb."  Significantly, Dr. Dean 
stated that "although she obviously is manic and delusional, 
she has been paying her bills."  Dr. Dean stated he "wrote 
a letter noting this and recommending that she regain control 
of her money."  

Dr. Dean's letter of April 3, 2008, noted that he was not 
aware of the basis for Dr. Daniels' statement that the 
Veteran was not able to handle her funds.  Dr. Dean noted 
that the Veteran had brought in paperwork "documenting that 
she has paid her rent, car and auto insurance, and several 
credit card bills."  Dr. Dean concluded that, "Given this 
documentation it appears that she is able to deal with her 
own finances and is not in need of a rep payee."

VA treatment records reflect that the Veteran was 
decompensating in early July 2008 and had spent some time in 
jail, had been off her medications, had two disorderly 
conducts, and had been ordered to a private treatment 
facility.  Later that month, she attended a July 2008 
informal conference.  The report of the conference prepared 
by an RO employee notes that the "Veteran brought in 
receipts and bank statements to show that she had been paying 
her bills timely prior to having a custodian assigned."

The evidence of record also includes financial paperwork 
dated from January 2007 to June 2008 provided by the Veteran, 
including receipts of rent payments, bank statements, and 
credit card statements.  These documents show that the only 
record of insufficient funds were single instances in June 
and July 2008, after the custodian had taken over the 
Veteran's accounts [emphasis added].  The Veteran testified 
in 2009 that the only time she had problems with her accounts 
was after the custodian had redirected her monthly VA check 
from her bank account.  Because she had set up several 
automatic bill payments through that bank account and the 
funds from VA were no longer being automatically deposited in 
that account, her bank charged some additional fees. 

The Board has "authority to discount the weight and probity 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thoroughness 
and detail of a medical opinion are among the factors for 
assessing the probative value of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The Board finds Dr. Dean's April 2008 written statement as 
well as the Veteran's financial records for the time period 
in question to be the most probative evidence of record 
regarding the Veteran's competency to handle VA funds at this 
time.  The financial information provided by the Veteran does 
not reflect a default on any payment or loan.  The financial 
records show that the Veteran was able to disburse her funds 
without limitation in 2007 and 2008, prior to the assignment 
of the custodian.  Further, Dr. Dean's written statement 
(which supports the Veteran's claim) is more detailed that 
the statement of Dr. Daniels (which does not support the 
Veteran's claim) as Dr. Dean's statement is based on the 
specific and relevant financial data, and accompanied by 
clearer and more compelling reasoning.  Dr. Daniels' 
statement does not provide any basis for his conclusion that 
the Veteran is not able to handle her funds appropriately; 
specifically, he does not point to any factual evidence 
supporting a finding that the appellant is (or has been) 
deficient in her management of her finances.  

The Board finds that it is impossible under these 
circumstances to conclude that the evidence "leaves no 
doubt" about the Veteran's incompetency.  It is clear that 
the Veteran was able to pay her bills (prior to intervening 
circumstances beyond her control).  In view of the foregoing, 
the Board finds that the evidence in this case is not 
"clear" and "convincing" concerning the Veteran's 
incompetency.

As stated above, determinations relative to incompetency are 
based upon all evidence of record.  Medical evidence in the 
record shows that the Veteran's various psychiatric 
diagnoses, including PTSD, passive aggressive personality, 
major depression, and organic mood disorder have obviously 
resulted in substantial impairment of function.  However, the 
conclusory VA physician's opinion to the effect that she is 
incompetent to handle her finances is inadequate evidence to 
rebut the presumption in favor of competency.  Under these 
circumstances, the Board concludes that the Veteran is 
competent to manage her own affairs, including the 
disbursement of funds, without limitation.  Her appeal must 
be granted.  


ORDER

Restoration of competency status for VA benefits purposes is 
granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


